Citation Nr: 0737611	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-42 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post lumbar 
degenerative disc disease, claimed as lower back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.

The veteran testified at a Board hearing in May 2005.  A 
transcript of the hearing is of record.  During this hearing 
the veteran submitted a copy of a December 2004 medical 
statement and waived preliminary RO review of the evidence in 
accordance with 38 C.F.R. § 20.1304 (2007).  The original of 
the December 2004 medical statement had been previously 
submitted and was considered duplicative of prior evidence by 
the RO, which did not issue a supplemental statement of the 
case addressing the evidence.  Regardless, in light the May 
2005 waiver, the Board need not further address this matter 
and will proceed with appellate review of this case with 
consideration of the evidence presented in the December 2004 
medical statement.


FINDINGS OF FACT

1.  The veteran's April 1983 in-service back injury was a 
back strain which was acute in nature, resolved with 
treatment, and did not manifest in a chronic back disability.

2.  A chronic back disability was not manifested during the 
veteran's active duty or for many years thereafter, nor is 
the veteran's current chronic back disability otherwise 
related to such service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in March 2004, 
and again in a December 2004 letter, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board notes that the March 2004 letter was sent to the 
appellant prior to the March 2004 RO rating decision 
currently on appeal, and furthermore the March 2004 letter 
was sent prior to readjudication of the issue on appeal in 
association with the issuance of an October 2004 statement of 
the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2004 letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish ratings or effective dates.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a letter in March 2004, and again in December 
2004, in which it advised the veteran of the need to submit 
evidence showing that the nature and history of his claimed 
back disability.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for a back disability, no ratings or 
effective dates will be assigned and any questions of notice 
regarding such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board acknowledges the veteran's request, advanced by his 
representative at the May 2005 Board hearing, for a VA 
examination in this case.  The Board declines to obtain a VA 
medical opinion as the record already contains evidence 
reflecting that the veteran is currently diagnosed with the 
claimed back disability, and the denial of service connection 
in this case is not based upon any dispute of current 
findings.  Indeed, in light of the fact that the service 
medical records show no diagnosed chronic disability of the 
back, in light of the June 1983 separation examination 
showing no pertinent abnormalities or complaints, and in 
light of the fact that the claims folder contains no 
contemporaneous evidence of pertinent complaint or disability 
for more than 18 years following discharge from service, any 
opinion relating the veteran's current back disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The veteran has claimed entitlement to service connection for 
a back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the medical evidence of record shows no 
evidence of any diagnosed chronic back disability in service, 
or for many years after discharge.  The most pertinent in-
service injury noted in the service medical records, and 
cited by the veteran in advancing this claim, is an April 
1983 injury in which the veteran complained of low back pain 
following an experience in which he had to spend a night 
sleeping in his car.  The April 1983 service medical record 
documenting this injury shows that the veteran was evaluated 
by medical professionals and the back injury was diagnosed as 
"back strain."  During examination, it was noted that the 
"Back appears [within normal limits] + symmetrical; Good 
[range of motion] and toe touching."  "Slight tenderness" 
was noted for the low back region.  No chronic disability was 
diagnosed or suspected at this time, and the veteran was 
provided with medication and back exercises to treat his 
diagnosed back strain, with instructions to return to the 
clinic if necessary.

There is no indication in the service medical records that 
the veteran ever returned for subsequent follow-up treatment 
for his back.  This suggests that the veteran's back symptoms 
resolved with treatment and that no chronic back disability 
emerged from the injury.  Indeed, the veteran's June 1983 
service separation examination report, from approximately 6 
weeks following the injury, further indicates that no chronic 
back disability resulted from the injury.  The June 1983 
service separation examination report shows that the veteran 
denied experiencing "recurrent back pain" at that time and, 
moreover, clinical examination revealed no pertinent 
abnormalities and the veteran's back was determined to be 
clinically normal at that time.  The June 1983 service 
separation examination included notation concerning issues 
such as chest pain and knee pain, but the report shows no 
reference to any back complaints whatsoever.  Thus, the 
service medical records strongly suggest that neither the 
veteran nor trained medical professionals believed that the 
veteran suffered from a chronic back disability during 
service or at separation from service.

The essential question is whether the April 1983 episode of 
back pain resulted in the veteran's current chronic low back 
disability.  The Board acknowledges that the question of 
whether an injury was acute and resolved, or whether the 
injury resulted in chronic disability, is a medical question.  
Neither the Board, the veteran, nor his representative are 
competent to address such a question.  However, in the 
present case the contemporaneous medical records from 
service, authored by competent trained medical professionals, 
have significant probative value and constitute competent 
evidence implicitly showing that the veteran suffered an 
acute back strain in April 1983 which resolved with 
treatment.  The probative service medical records further 
show and that no chronic back pathology was present as of the 
time of the veteran's separation from active duty service.  
There is no element of the service medical records which is 
inconsistent with these findings or otherwise supports the 
veteran's claim.

There is no contemporaneous evidence of any back pathology or 
back complaints for many years following the veteran's 
separation from service.  The Board notes that the veteran 
applied for VA disability compensation benefits in June 1998, 
but did not include any reference to a back disability at the 
time of that application.  This suggests that as of June 
1998, 15 years following the veteran's separation from 
service, the veteran did not believe that he suffered from 
any chronic back disability related to his military service.  
The earliest contemporaneous evidence of pertinent complaints 
or diagnosis of back disability contained in the claims 
folder is a January 2002 private treatment report, and from 
January 2002 onward the evidence of record persuasively 
establishes that the veteran currently suffers from diagnosed 
degenerative disc disease in his lower back.  The Board 
observes that the evidence of record persuasively reflects 
that the veteran first sought medical treatment for pertinent 
symptoms of back disability in August 2001, although there is 
no documentation of the initial medical consultations 
available for review.

Of tremendous significance in this case is the fact that the 
January 2002 private treatment report, consistent with 
several subsequent private treatment reports, shows that the 
veteran himself and treating medical professionals attributed 
his current back disability primarily to an injury suffered 
in August 2001.  The January 2002 private medical report 
refers to the back symptoms as a "work-related injury," and 
the veteran's own reported history of his back symptoms cited 
"an on-the-job injury in August of 2001 .... [the veteran] did 
not have any back pain initially but the following morning 
awoke with some regional lower back symptoms."  Moreover, it 
is expressly noted that during the January 2002 private 
treatment consultation the veteran "denies any prior back 
related problems [before the August 2001 injury]."

This January 2002 report is of substantial probative value in 
this case as it shows that the veteran, while seeking medical 
treatment for his current chronic back disability, denied 
experiencing any chronicity of symptoms dating back to 
service.  Rather, he reported that the onset of his symptoms 
was in association with an injury suffered in August 2001, 
more that 18 years after the veteran's military service.  
Additionally, subsequent private treatment records repeat 
this attributed history, beginning with a July 2002 
consultation report.  There is absolutely no contemporaneous 
evidence to otherwise show symptoms of back disability prior 
to August 2001; this lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges a February 2002 letter from a private 
doctor concerning the diagnosis of the veteran's back 
disability.  This February 2002 letter shows the doctor's 
interpretation of an October 2001 MRI confirming "severe 
disc degeneration."  In particular, the Board notes that 
this letter opines that "These changes are likely long-
standing and could have been exacerbated by your injury ...."  
This letter may arguably support the veteran's claim to the 
extent that it represents a competent medical opinion 
indicating that the August 2001 back injury may not be the 
sole cause for the extent of the veteran's current 
degenerative disc disease of the lower back.  The Board has 
considered this, but there is absolutely no competent medical 
evidence in the record, including this February 2002 letter, 
which attributes the veteran's current degenerative disc 
disease to his military service which predated the documented 
onset of symptoms by more than 18 years.  Although the 
February 2002 doctor's letter supports a finding that the 
pathology of disc degeneration did not begin exclusively with 
the August 2001 injury, this is not sufficient to establish a 
causal nexus specifically to military service which concluded 
in June 1983.  The February 2002 medical statement provides 
for the possibility that degenerative disc disease began at 
any time prior to August 2001, but a finding that the 
pathology was specifically caused by the veteran's service 18 
years prior to the documented onset of chronic symptomatology 
would require a resort to pure speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.

Additionally, the Board finds significance in a more recent 
private doctor's letter dated May 2004, authored by the same 
specialist responsible authoring most of the veteran's 
pertinent treatment reports from July 2002 onward.  This May 
2004 letter states the physician's competent medical opinion, 
informed by long-term evaluation and treatment of the 
veteran's back disability, that "... the primary contribution 
to [the veteran's] condition was a work related incident in 
August of 2001."  This May 2004 letter makes clear that the 
doctor offers this opinion while "aware that in 1983 the 
patient had a service related incident for a painful low 
back."  The same doctor submitted another letter, in 
December 2004, to clarify his opinion; this December 2004 
letter reiterates that despite being aware of the veteran's 
in-service incident of back pain, the doctor's medical 
opinion is that "the contribution of Mr. [redacted] back 
condition is at least as likely as not work related to the 
incident [in] August of 2001."

The Board has given careful consideration to the wording in 
the May and December 2004 letters from the veteran's doctor, 
and acknowledges that the presented medical opinion refers to 
the August 2001 back injury as a "primary contribution" and 
not as the sole cause.  In this respect, the medical opinion 
suggests that the veteran's chronic back pathology may not 
have been completely caused by the August 2001 back injury 
and may have, in some latent form, existed prior to August 
2001.  However, the Board can find no manner of interpreting 
the May and December 2004 letters from the doctor that would 
affirmatively indicate any causal relationship between the 
current chronic back disability and the veteran's military 
service from 18 years prior to the documented onset of 
symptoms.  The doctor's reference to "a service related 
incident for a painful lower back" does not indicate an 
opinion that a chronic disability was incurred during service 
and, rather, is specifically referenced in the letter to 
illustrate that the veteran's service history was considered 
in medical analysis which ultimately concluded that the 
August 2001 injury was the "primary" incident contributing 
to the current back disability.  To the extent that the 
doctor's opinion may implicitly suggest that other 
contributing factors may have pre-dated August 2001, this 
opinion is similar to that presented in the previously 
discussed February 2002 medical statement.  When the most 
supportive medical opinion merely indicates that some 
contributing factors pre-dated the August 2001 injury, there 
is no basis for a finding that the pathology was specifically 
caused by the veteran's service 18 years prior to the 
documented onset of chronic symptomatology without a resort 
to pure speculation.  However, the Board again emphasizes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board acknowledges the veteran's own assertions, 
including in a June 2004 statement and during his May 2005 
hearing testimony, that the nature of his service 
responsibilities imposed stress upon his back and caused his 
current degenerative disc disease.  The Board understands the 
veteran's contentions and accepts his testimony with regard 
to the physical nature of his service duties.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding events, injury, and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disability.  However, 
the competent medical evidence of record primarily attributes 
the veteran's current back disability to an August 2001 
injury, and no competent medical evidence shows that any 
chronic back disability manifested during service or for many 
years after discharge.  Nor is there any competent evidence 
showing that the veteran's current back disability is 
otherwise causally linked to service which took place over 18 
years prior to the onset of symptoms or diagnosis.

The Board also acknowledges the testimony offered by the 
veteran and his brother, including during the May 2005 
hearing, to the effect that he has experienced symptoms of 
chronic back disability dating back to his service.  The 
Board again notes, however, that the probative competent 
medical evidence does not etiologically link the veteran's 
current chronic back disability to service and lay statements 
to the contrary are not competent to establish the required 
etiological nexus.  Moreover, the lay contentions regarding 
significant chronic back symptoms dating back to service are 
contradicted by, and probatively outweighed by, the evidence 
of record showing that the veteran denied experiencing 
pertinent symptoms prior to August 2001.  In other words, the 
veteran statements and testimony offered in connection with 
the present appeal are inconsistent with statements he made 
to medical care providers over the years.  There is no 
contemporaneous evidence of any pertinent treatment or 
complaint prior to August 2001, the veteran's prior 
application for disability compensation made no reference to 
any back disability, and the veteran expressly denied 
experiencing pre-2001 chronic back symptoms while seeking 
treatment for his August 2001 injury.

The Board is thus presented with an evidentiary record which 
persuasively weighs against service connection for the 
veteran's back disability.  Because the competent evidence 
does not show a causal link between the veteran's back 
disability and the veteran's service, and because of the 
length of time following service prior to any medical 
evidence of chronic back disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


